     Case 1:18-cr-00104-DAD-BAM Document 31 Filed 02/05/21 Page 1 of 3



 1   MARC DAYS, CA Bar #184098
     Days Law Firm
 2   1107 R Street
     Fresno, CA. 93721
 3   Telephone: (559) 708-4844

 4   Attorney for Defendant
     AURORA CUARA
 5
 6
 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA,                   ) Case No. 1:18-CR-00104 DAD-BAM
                                                  )
11                           Plaintiff,           ) STIPULATION TO CONTINUE CHANGE OF
                                                  ) PLEA HEARING; ORDER
12    vs.                                         )
                                                  )
13    AURORA CUARA,                               )
                                                  )
14                           Defendant.           )
                                                  )
15                                                )

16          IT IS HEREBY STIPULATED by and between the parties, through their respective

17   counsel, Assistant United States Attorneys, Michael G. Tierney, Counsel for Plaintiff, and Marc

18   Days, Counsel for Defendant, Aurora Cuara, that the change of plea hearing, currently set for

19   February 22, 2021, at 10:00 am., may be rescheduled to April 19, 2021, at 9:00 am., to allow
20   additional time to finalize plea negotiations, file a joint motion for the deposit of funds into the

21   Court’s deposit fund, and deposit funds.
22          1. By previous order this matter was set for change of plea hearing on February 22,

23   2021, at 10:00 am.

24          2. By this stipulation the parties move to continue the change of plea hearing to April

25   19, 2021, at 9:00 am., and to exclude time between February 22, 2021, and April 19, 2021,

26   under 18 U.S.C. 3161(h)(1)(E) and (h)(7)(A) and (B)(iv).

27          3. The parties agree and stipulate, and request the Court find the following:

28                  a. Additional time is needed to finalize plea negotiations;
     Case 1:18-cr-00104-DAD-BAM Document 31 Filed 02/05/21 Page 2 of 3


 1                       b. The parties have agreed to continue the date for the change of plea hearing to
 2   April 19, 2021;
 3                       c. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.
 4   3161, et seq., within which trial must commence, the time period of February 22, 2021, to April
 5   19, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. 3161(h)(1)(E) and (h)(7)(A) and
 6   (B)(iv) because the ends of justice is served by granting the continuance and outweigh the best
 7   interests of the public and the defendant in a speedy trial, assures continuity of counsel, and gives
 8   the defense and government a reasonable time for effective preparation and finalizing
 9   negotiations exercising due diligence.
10            4. Nothing in this stipulation and order shall preclude a finding that other provisions of
11   the Speedy Trial Act dictate that additional time periods are excludable from the period within
12   which a trial must commence.
13
14            IT IS SO STIPULATED.
15
16                                                                       Respectfully submitted,
17                                                                       McGREGOR W. SCOTT
                                                                         United States Attorney
18
19   Dated: February 5, 2021                                             /s/ Michael G. Tierney
                                                                         MICHAEL G. TIERNEY
20                                                                       Assistant United States Attorney
                                                                         Attorney for Plaintiff
21
22
23
24   Dated: February 5, 2021                                             /s/ Marc Days
                                                                         MARC DAYS
25                                                                       Attorneys for Defendant
                                                                         AURORA CUARA
26
27
28

     Eche
      U.S. v. Cuara, case # 18-cr-00104 DAD-BAM                    -2-
      Stipulation to Continue Change of Plea Hearing; [Proposed]
      Order
     Case 1:18-cr-00104-DAD-BAM Document 31 Filed 02/05/21 Page 3 of 3


 1
                                                                   ORDER
 2
         IT IS SO ORDERED. For the reasons set forth above, the continuance requested is
 3
          granted for good cause. Change of plea is continued to April 19, 2021, at 9:00 am.
 4
 5   IT IS SO ORDERED.
 6
         Dated:         February 5, 2021
 7                                                                    UNITED STATES DISTRICT JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Eche
      U.S. v. Cuara, case # 18-cr-00104 DAD-BAM                     -3-
      Stipulation to Continue Change of Plea Hearing; [Proposed]
      Order
